Citation Nr: 1443900	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for back injury residuals.

2.  Entitlement to service connection for groin injury residuals. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and P.O.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and P.O. appeared before the undersigned at a videoconference hearing conducted in February 2011.  A transcript of that hearing is of record and has been associated with the claims file. 

This claim was previously before the Board in March 2011 when it was remanded for additional development.  It has now returned to the Board for adjudication. 


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in service, arthritis of the lumbar spine is not shown within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative joint disease of the lumbar spine is related to service or in-service injury.

2.  The Veteran's diagnosed prostatitis and benign prostatic hypertrophy (BPH) are not shown to be related to service or an in-service injury. 





	(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1.  The criteria for service connection for back injury residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for groin injury residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in August 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's available service treatment records (STRs) and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.  

Notably, the Veteran asserts that there are missing STRs documenting in-service treatment for the claimed disabilities and there appear to be discrepancies on dates of treatment listed in the STRs.  He points to no evidence to support this contention.  Nevertheless, even if it was accepted that there are missing STRs, which creates a heightened obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt doctrine (see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), case law does not establish a heightened "benefit of the doubt."  See Ussery v. Brown, 8 Vet. App. 64 (1995).  The legal standard for proving a claim for service connection is reduced.  

In that regard, when the matter was Remanded to afford the Veteran a VA examination, the examiner was specifically advised to accept the Veteran's history of injuring his groin and low back in service.  A review of the June 2011 examination shows that the examiner acknowledged this finding.  Thus, as the alleged content of the missing service treatment records has been considered, the missing service treatment records would not help to substantiate the Veteran's claim and he is not prejudiced by their absence.  
 
The Board also notes that the June 2011 VA examiner stated that it "is unknown if [the Veteran] sustained any type of injury during the 14 years of incarceration."  There is no evidence of the Veteran's incarceration in the claims file.  Although medical records from the Department of Corrections have not been obtained, the Veteran does not indicate that he sought treatment prior to the late 1990's, after his incarceration.  There is no evidence of treatment prior to this time including during his period of incarceration.  As will be further explained below, the VA examiner considered a history as relayed by the Veteran in her opinions, including all post-service treatment and symptomatology.  Accordingly, the Board finds it unnecessary to remand this case for any medical records from the Department of Corrections, if such exist, and cause additional delay.  

No additional outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was afforded a VA examination in June 2011 regarding his back and groin claims.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the June 2011 examination and resulting report were more than adequate, as they are predicated on a full understanding of the Veteran's medical history, interview of the Veteran, and an examination, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's claims has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the claim was remanded to the agency of original jurisdiction (AOJ) in March 2011 for additional evidentiary development, including attempting to obtain additional VA treatment records and scheduling back and groin examinations.  The AOJ has obtained the additional treatment records and scheduled the Veteran for the requested examinations.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also presented testimony in a videoconference hearing before the undersigned Veterans Law Judge in connection with his claim for service connection in February 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the undersigned VLJ identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  Such triggered the Board's decision to Remand the matter for examinations and outstanding treatment records.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Generally

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Degenerative joint disease (arthritis) is one of the enumerated chronic diseases.  Accordingly, continuity of symptomatology is for application regarding the Veteran's claim for service connection for back injury residuals. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


	(CONTINUED ON NEXT PAGE)


Analysis

The Veteran claims that he has residuals of a back injury and a groin injury that are due to service.  He alleges that he fell during an exercise in basic training and injured his testicles and his back.  He maintains that he has had pain and swelling in his testicles and back pain since service.  

The record clearly establishes the presence of a current low back disorder and a disorder of the genitourinary system.  Most recently, during the VA examination in June 2011, he was diagnosed with degenerative disc disease in the lumbar spine, degenerative changes to facet joints of his lumbar spine, prostatitis (resolved), and benign prostatic hypertrophy (BPH).  He also experiences erectile dysfunction.  Accordingly, the requirements of Shedden element (1) have been met with respect to both issues.

During the Veteran's February 2011 hearing, the Veteran and his witness, P.O., testified that the Veteran fell during a basic training exercise causing swelling in his testicles and injuring his back.  The Veteran stated that he "went to the infirmary or the dispensary...[and he] contacted [P.O.] about the injury" because they were to be married shortly after basic training.  P.O. testified that she saw swelling in the Veteran's groin and saw that he "could hardly move" because of back pain.  Although the service treatment records are absent of any complaints or treatment for a groin injury or a back injury, the Board finds that the Veteran and P.O. are both competent and credible to confirm that an injury occurred in service.  Accordingly, the requirements of Shedden element (2) have been met with respect to both issues.  

The Board now turns its attention to the final element of Shedden - whether there is medical evidence of a nexus or relationship between the current disorders and the in-service injury.  The Board finds that a preponderance of the evidence is against this aspect of the Veteran's claim.

The June 2011 VA examiner took a history from the Veteran regarding his in-service injury and reviewed the claims file, including VA and private treatment records dating back to 1996.  The examiner highlighted a podiatry note from August 2008 indicating that the Veteran was consulted for "back pain he has been told stems from his feet."  He indicated that he had inserts and his back did not hurt for about 4-5 years, but then he bent down and "felt a sharp pain in his back that began in his left testicle and radiated around his back."  The podiatrist indicated that new inserts may help him.  

The VA examiner found that it "is less likely as not (less than 50/50 probability) that [the Veteran's] low back condition [was] caused by or a result of military service."  As for rationale, the examiner pointed to the fact that the Veteran had DDD throughout his spine, not just the lower back.  Further, while there was evidence of wedge fractures of the thoracic spine, which was indicative of some type of trauma, the examiner indicated that the trauma most likely did not date back to service or the Veteran would most likely not be able to continue his tour without pain.  The examiner went on to note that "DDD is common in people after the age of 40."  Reference was also made to the fact that the Veteran had "worked as a carpenter which requires repetitive lifting, bending, carrying, etc."  

The examiner also found that the Veteran's prostatitis and BPH "are not caused by or a result of military service."  The rationale is that "according to mayoclinic.com, causes of prostatitis include: Chronic bacteria although in most cases, the cause is never identified."  Alternative causes include an immune or nervous system disorder or an injury to the prostate.  The examiner noted that the Veteran separated from the military in 1965 and that there is no documentation of prostatitis until the late 1990's.  Also, the main risk factors for BPH include aging, family history, and ethnic background.  The examiner stated that the condition is rare in men under 40 and that it is more common in white and black men.  

The Veteran and P.O. testified and submitted statements indicating that the Veteran has had pain in his groin area and his back since service.  The Veteran also indicated that he was told his back pain was related to "old trauma".  

Regarding the Veteran's and P.O.'s statements that he has had ongoing symptoms in his groin and back since service, the Board finds they are both competent to report such symptoms.  Specifically, the Veteran is competent to report symptoms of pain that he personally experiences and P.O. is competent to relay seeing abnormalities in the Veteran's groin area and seeing the Veteran react to back pain.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of an orthopedic disorder and a genitourinary disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative disc and joint disease are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that X-rays studies and other specific findings are needed to properly assess and diagnose the disorder.  Similarly, prostatitis and BPH were diagnosed after an examination and urinalysis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of low back pain and groin pain, there is no indication that the Veteran and P.O. are competent to etiologically link these reported in-service symptoms to the Veteran's current degenerative disc and joint disease of the spine, prostatitis, or BPH, diagnosed several decades after his discharge.  The Veteran and P.O. have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or P.O. received any special training or acquired any medical expertise in evaluating orthopedic or genitourinology disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Additionally, regarding the Veteran's reports of continuity of symptomatology of his back pain, the treatment records do not support such a contention.  His separation examination indicates that his spine was normal in January 1965.  The first record noting back pain is dated in April 1996, over 30 years after service.  Such weighs against service connection on a presumptive basis (38 C.F.R. § 3.309(a)) and based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service").  Indeed, the Veteran does not report seeking treatment for back pain prior to the late 1990's.  Those records do not reference his back problems to active service but instead to his non-service connected foot disorder.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Service connection for back injury residuals is denied.

Service connection for groin injury residuals is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


